Exhibit an Exploration Stage Company Interim Consolidated Financial Statements January 31, 2009 (Unaudited) 1 MegaWest Energy Corp Consolidated Balance Sheets January 31,2009 April 30,2008 (in Canadian dollars) Assets Current assets Cash and cash equivalents $ 2,039,466 $ 5,159,927 Restricted cash (note 12) 1,026,504 265,562 Accounts receivable and prepaid expenses 261,946 397,958 3,327,916 5,823,447 Oil and gas assets (note 2) 25,094,160 42,236,315 Administrative assets (note 3) 267,018 303,157 Restricted cash (note 12) 197,265 192,403 $ 28,886,359 $ 48,555,322 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ 782,264 $ 1,687,775 Convertible promissory notes (note 5) - 1,828,779 Asset retirement obligations (note 6) 663,245 295,009 1,445,509 3,811,563 Shareholders' Equity Share capital (note 7) 83,597,427 63,849,504 Warrants (note 8) 45,707 19,935,537 Contributed surplus (note 9) 22,049,956 3,154,744 Equity portion of convertible promissory notes (note 5) - 120,566 Accumulated deficit from prior operations (562,633 ) (562,633 ) Accumulated deficit from exploration stage (77,689,607 ) (41,753,959 ) 27,440,850 44,743,759 Going concern (note 1) Commitments and contractual obligations (note 15) Subsequent events (notes 2 (c), and 12) $ 28,886,359 $ 48,555,322 See accompanying notes to interim consolidated financial statements. 2 MegaWest Energy Corp Consolidated Statements of Operations and Deficit From Exploration Stage Inception on November 1, 2006 through January 31, 2009 Three months ended January 31 Nine months ended January 31 (in Canadian dollars) 2009 2008 2009 2008 Interest income $ 29,589 $ 140,325 $ 151,772 $ 670,893 $ 1,127,658 Expenses General and administrative (note 11) 944,161 1,303,371 3,892,190 3,950,548 15,332,158 Impairment of oil and gas assets (note 2) 2,507,880 - 33,885,491 - 39,776,714 Foreign exchange loss (gain) 39,239 (535,544 ) (1,816,537 ) 1,817,125 1,667,777 Financing costs - 2,466,000 - 2,466,000 2,466,000 Loss on marketable securities (note 4) - 1,328,535 - 1,328,535 2,094,000 Interest and accretion on promissory notes - 43,295 24,036 133,403 271,049 Depreciation and accretion 35,960 16,090 102,240 65,350 194,565 3,527,240 4,621,747 36,087,420 9,760,961 61,802,263 Loss and comprehensive loss for the period (3,497,651 ) (4,481,422 ) (35,935,648 ) (9,090,068 ) (60,674,605 ) Accumulated deficit, beginning of period (74,754,589 ) (28,701,622 ) (42,316,592 ) (18,244,571 ) - Deficit adjustment on related party acquisitions - - - (5,848,405 ) (17,257,042 ) Adoption of new accounting standard - 242,040 Accumulated deficit, end of period $ (78,252,240 ) $ (33,183,044 ) $ (78,252,240 ) $ (33,183,044 ) $ (77,689,607 ) Loss per share Basic and diluted $ (0.03 ) $ (0.06 ) $ (0.28 ) $ (0.12 ) Weighted average shares outstanding Basic and diluted 133,190,305 79,456,484 129,428,435 75,398,477 See accompanying notes to interim consolidated financial statements. 3 MegaWest Energy Corp (an exploration state company) Consolidated Statements of Comprehensive Loss and Accumulated Other Comprehensive Loss Three months ended January 31 Nine months ended January 31 (in Canadian dollars) 2009 2008 2009 2008 Accumulated other comprehensive loss, beginning of period $ - $ (1,064,333 ) $ - $ - Adoption of new accounting standard - 242,040 - 242,040 Marketable securities write-down - (264,202 ) - (1,570,575 ) Recognition of non-temporary loss on marketable securities - 1,086,495 - 1,328,535 Accumulated other comprehensive loss, end of period $ - $ - $ - $ - See accompanying notes to interim consolidated financial statements. 4 MegaWest Energy Corp Consolidated Statements of Cash Flows From Exploration Stage Inception on November 1, 2006 through January 31, 2009 Three months ended January 31 Nine months ended January 31 (in Canadian dollars) 2009 2008 2009 2008 Operating activities Net loss $ (3,497,651 ) $ (4,481,422 ) $ (35,935,648 ) $ (9,090,068 ) $ (60,674,605 ) Items not involving cash Impairment of oil and gas assets 2,507,880 - 33,885,491 - 39,776,714 Stock-based compensation 23,008 292,008 584,937 1,099,381 6,389,965 Unrealized foreign exchange loss (gain) (175,070 ) (486,274 ) (1,634,118 ) 2,028,416 1,848,123 Interest and accretion on promissory notes - 43,295 24,036 133,403 271,049 Depreciation and accretion 35,960 16,090 102,240 65,350 194,565 Loss on marketable securities - 1,328,535 - 1,328,535 2,094,000 Financing costs - 2,466,000 - 2,466,000 2,466,000 Change in non-cash working capital (127,951 ) (112,754 ) (279,231 ) (852,144 ) 254,318 (1,233,824 ) (934,522 ) (3,252,293 ) (2,821,127 ) (7,379,871 ) Financing activities Proceeds from private placements, net of share issue costs - - 14,839,887 - 53,141,108 Proceeds from stock option and warrant exercises - 90,179 127,485 90,179 507,373 Notes payable - (40,000 ) - 90,179 14,967,372 90,179 53,608,481 Investing activities Expenditures on oil and gas assets (1,352,121 ) (6,858,754 ) (16,088,764 ) (14,524,566 ) (33,957,814 ) Expenditures on administrative assets (1,361 ) (33,389 ) (43,252 ) (153,849 ) (415,692 ) Acquisitions, net of cash acquired - (4,591,789 ) Marketable securities - (1,851,960 ) Increase in restricted cash (30,643 ) - (765,804 ) - (1,223,769 ) Change in non-cash working capital related - - to oil and gas assets (1,448,535 ) - 359,322 - (37,466 ) (2,832,660 ) (6,892,143 ) (16,538,498 ) (14,678,415 ) (42,078,490 ) Change in cash and cash equivalents (4,066,484 ) (7,736,486 ) (4,823,419 ) (17,409,363 ) 4,150,120 Exchange rate fluctuations on cash and cash equivalents 211,437 645,068 1,702,958 (2,332,765 ) (2,118,467 ) Cash and cash equivalents, beginning of period 5,894,513 16,678,241 5,159,927 29,328,951 7,813 Cash and cash equivalents, end of period $ 2,039,466 $ 9,586,823 $ 2,039,466 $ 9,586,823 $ 2,039,466 See accompanying notes to interim consolidated financial statements. 5 MegaWest Energy Corp (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended January 31, 2009 (in Canadian dollars unless otherwise indicated) (Unaudited) These interim consolidated financial statements of MegaWest Energy Corp ("MegaWest" or the "Company") have been prepared by management in accordance with accounting principles generally accepted in Canada following the same accounting policies as the consolidated financial statements for the year ended April 30, 2008, except as described in note 1.The disclosures provided herein are incremental to those included with the annual consolidated financial statements.These interim consolidated financial statements should be read in conjunction the consolidated financial statements and the notes thereto for the year ended April 30, 2008 since these interim financial statements do not contain all disclosures required by GAAP. 1.Basis of Presentation (a)Exploration Stage and Going Concern: MegaWest is a Canadian company that is developing heavy oil exploration projects in the United States.To date, MegaWest has been an exploration stage oil and gas company.Activities include the analysis and evaluation of technical data, preparation of exploration drilling and preliminary geological models, conceptual engineering and construction of thermal demonstration projects, exploration drilling and securing capital to fund operations and capital expenditures. At January 2009 MegaWest had working capital of $2,545,652, which included restricted cash of $1,026,504.Due to low oil prices, the Company suspended operations at its two Missouri heavy oil projects in December 2008.The Company has also suspended all capital projects.The Company, depending on oil and gas prices, is planning to re-start one of the Missouri projects in the third quarter of calendar In addition, the Company was evaluating alternatives related to the Kentucky project which included attracting a joint venture partner and re-negotiating its work commitment (see notes 2(c) and 16(a)).The Company is continuing to implement reductions to its administrative and operating costs.Additional capital will be required in the future to fund its capital and other costs.Additional capital may be in the form of equity, debt, sale of property, joint venture farmouts or any combination thereof. While the outcome of these matters cannot be predicted with certainty at this time, these interim financial statements are prepared on a going concern basis.The going concern basis of presentation assumes the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities and commitments in the normal course of business.While there is uncertainty about the use of the going concern assumption, these financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to secure additional funding and attain profitable operations. (b)Adoption of New Accounting Standards: On May 1, 2008, the Company adopted new Canadian accounting standards regarding financial instruments and capital disclosures. (i)Financial instruments On May 1, 2008, the Company adopted new accounting standards for Financial Instruments – Disclosures, and Financial Instruments – Presentation. The new disclosure standards increase the Company’s disclosures regarding the risks associated with financial instruments and how those risks are managed. The implementation of these standards did result in additional disclosures in note 14. 6 MegaWest Energy Corp (an exploration stage company) Notes to the Interim Consolidated Financial Statements For the period ended January 31, 2009 (in Canadian dollars unless otherwise indicated) (Unaudited) (ii)Capital
